UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY,
and GEICO CASUALTY COMPANY,

Plaintiffs, ORDER
l7-CV-2802 (ILG)
-against-

IGOR MAYZENBERG,

MINGMEN ACUPUNCTURE SERVICES, P.C.,

SANLI ACCUPUNCTURE, P.C.,

LAOGONG ACUPUNCTURE, P.C.,

lGOR DOVMAN, and

TAMILLA DOVMAN a/k/a TAMILLA KHANUKAYEV,

Defendants.

 

GLASSER, Senior United States District Judge:
Plaintiffs’ request to file a counterstatement to the Defendants’ 56.1 Statement, DE 133,
is Granted. That counterstatement shall be correspondingly numbered as provided in Local Civil

Rule 56.l(b) and add no new paragraphs to its 56.1 Statement previously filed.

SO ORDERED. /`
/W " \`
/ `
Dated: Brooklyn, New York -‘ /\ \,/
April 2, 2019 <QL/ ‘// / ¢/d,j/¢ / [/',

 

I. Leo Glass@£»
Senior United States District Judge

